Citation Nr: 0839529	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  05-31 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an increased rating for residuals of a rupture 
of the left Achilles tendon, currently rated as 10 percent 
disabling.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION


The veteran served on active duty from November 1980 to 
November 1983, and from February 1984 to January 1987.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran and his representative contend that the veteran 
should be afforded a new VA examination to evaluate his ankle 
disability.  Although the veteran was afforded a VA 
examination in August 2004, the veteran and his 
representative assert that the examiner did not use the 
proper instrument (a goniometer) to measure the range of 
motion of his left ankle/foot, and thus, his reported range 
of motion was an approximation.  The veteran specifically 
stated in his substantive appeal that the examiner did not 
use any instruments, nor did he perform any electrographic, 
radiographic, or other instrumentation to objectively measure 
or determine the extent to which the functional capacity is 
impaired by the service-connected injury.  It also appears 
that the veteran and his representative are asserting that 
there is a related leg length discrepancy.  Thus, they 
maintain that the examination was inadequate.  

The Board notes that according to the regulations, the use of 
a goniometer is indispensable in the measurement of 
limitation of motion.  38 C.F.R. § 4.46 (2008).  The Board 
notes further that the veteran is in receipt of a 10 percent 
rating under Diagnostic Code 5310 by analogy, reflective of 
moderate disability of the muscles in Muscle Group X.  
38 C.F.R. § 4.73 (2008).  Diagnostic Code 5310 contemplates 
injuries to Muscle Group X which encompasses the intrinsic 
muscles of the foot.  Functions of these muscles include 
movements of the forefoot and toes and propulsion thrust in 
walking.  Diagnostic Code 5310 also contemplates injury to 
the dorsal muscles.  The examiner should on reexamination 
address findings related to this Code; should comment on 
whether the disability results in moderately severe 
impairment (see Diagnostic Code 5310); and should comment on 
the existence of any objectively demonstrated functional loss 
due to pain, weakened movement, excess fatigability, 
incoordination, and painful motion or pain with use of the 
affected joints (see DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Accordingly, the Board finds that the veteran should be 
afforded a new VA examination.  

Further, the Board also finds that the veteran has not been 
provided complete notice with respect to the Veterans Claims 
Assistance Act of 2000 (VCAA).  See Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008) (to the effect that: [i]n an 
increased-compensation claim, section 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant).

Accordingly, this matter is REMANDED for the following 
actions:

1.  The RO should furnish the veteran a 
VCAA notice letter in compliance with the 
guidance set forth in Vazquez-Flores v. 
Peake, supra.    

2.  Schedule the veteran for a VA 
examination.  The claims file must be 
made available to the examiner and the 
examiner should indicate in his/her 
report whether or not the claims file was 
reviewed.  Any indicated tests, including 
x-rays if necessary, should be 
accomplished.  The examiner should opine 
whether the veteran's service-connected 
residuals of a left Achilles tendon 
rupture results in disability which is 
more closely approximated to moderately 
severe, or severe impairment of plantar 
and dorsal movement of the left 
ankle/foot under Diagnostic Code 5310.  
Additionally, the examiner is requested 
to make clinical findings identifying 
information fully responsive to the 
criteria listed at Diagnostic Codes 5270, 
5271, and 5275.  If there is any left leg 
length discrepancy, it should be 
identified.  

The examiner should perform range of 
motion testing using a goniometer of the 
left ankle/foot.  In reporting the 
results of range of motion testing in 
degrees, the examiner should specifically 
identify motion accompanied by pain.  The 
examiner should be requested to identify 
any objective evidence of pain and to 
assess the extent of any pain.  Tests of 
joint motion against varying resistance 
should be performed.  The extent of any 
incoordination, weakened movement, and 
excess fatigability on use of the left 
ankle/foot should be described.  To the 
extent possible, the functional 
impairment due to incoordination, 
weakened movement, and excess 
fatigability should be assessed in terms 
of additional degrees of limitation of 
motion of the left ankle/foot.

The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2008).


